J-A23032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    M.L.M.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    C.L.M.                                     :
                                               :
                       Appellant               :   No. 965 EDA 2020

                  Appeal from the Order Entered March 9, 2020
    In the Court of Common Pleas of Montgomery County Domestic Relations
                           at No(s): No. 2002-03274,
                              PACSES #587104428


BEFORE: KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                         FILED OCTOBER 15, 2020

        C.L.M. appeals from the order entered in the Court of Common Pleas of

Montgomery County (trial court) confirming its previous order setting the child

support obligation of M.L.M., a high-income parent, within the meaning of the

guidelines.1 This matter returns to us after remand and relinquishment of

jurisdiction in Metzker v. Marlowe, 2019 WL 5212423 (Pa. Super. filed Oct.

16, 2019). We affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 See Pa.R.C.P. 1910.16-3.1 (guidelines governing high-income cases,
adopted Jan. 12, 2010, effective May 12, 2010).
J-A23032-20


                                        I.

      This case has a protracted history dating from June 8, 2015, when

M.L.M. filed a petition to modify his support order, the background of which is

set forth in our prior Memorandum. We recite only the factual and procedural

history pertinent to this appeal. M.L.M. is a non-custodial parent and resides

in Texas, while C.L.M. and the parties’ three children reside in Pennsylvania.

M.L.M. is also the parent of twins he had with his second wife in Texas, from

whom he is now separated. M.L.M. has traditionally been a high earner, with

a net income of $51,725.00 per month in 2012 and 2013. On March 2, 2016,

M.L.M. received capital gain income of $3.8 million net of taxes from his sale

of stock in a biotechnology company.

      This appeal involves M.L.M.’s support obligation for one of the parties’

children, who had reached the age of eighteen and graduated from high school

in June 2015 (Child). At the time the parties were litigating the issue of Child’s

support in the trial court, she was emancipated and attending college.          At

issue in this appeal are expenses for Child prior to her emancipation,

specifically during high school. These are expenses C.L.M. contends would

have been incurred on behalf of Child and for which M.L.M. should be held

responsible as a high earner.

      During the trial court proceedings, C.L.M. presented evidence of Child’s

actual expenses while attending high school. The expense sheets listed costs

of   private   school   tuition,   tutoring,   lessons,   clothing,   dining   out,


                                       -2-
J-A23032-20


nail/spa/haircare,   summer    camp,    memberships,    vacations,   ski   trips,

entertainment and gifts.    (See Exhibits M-26, M-41-44, Monthly Expense

Sheets prepared by C.L.M.). The trial court found, after assessing the parties’

credibility, that all of Child’s actual expenses submitted by C.L.M. constituted

reasonable needs. (See Trial Court Opinion, 12/27/18, at 11).

      In addition to evidence of Child’s actual expenses, Mother proffered an

expense sheet listing items and activities that she could not afford to provide

Child with while in high school, but that she would have purchased if she had

received appropriate child support from M.L.M.      (See M-24, List of Items

Would Provide for Child). The expense sheet spans eleven pages and lists 152

items including expensive designer and name brand attire; for example, a

single sweater ($265.00), a cross-body bag ($485.00) and a pair of sandals

($398.00).     It also includes several vacations including a trip to Hawaii

($11,878.00), Europe ($12,191.00), theater trips to New York City including

overnight accommodations, various school dance and party expenses at

private clubs, along with one-time capital improvements including renovation

of Child’s bathroom and bedroom at C.L.M.’s residence.         Other expenses

include:     prom ($1,449.00); participation in Disney Races ($2,877.00);

Broadway show Hamilton ($3,195.00); a Colorado ski trip ($5,922.00); a

Chinese immersion program ($10,614.00); and a new car ($31,754.00).

Although C.L.M. testified that the items on the second expense sheet were

representative of those purchased by Child’s peers, she did not call Child,


                                       -3-
J-A23032-20


classmates or anyone else to testify in support of this claim, nor did she have

any documentation to substantiate the expenses.           (See N.T. Hearing,

9/18/18, at 39-40, 82-84).

       The trial court initially overruled M.L.M.’s objection to Exhibit M-24

without prejudice and ultimately concluded that this expense sheet was

inadmissible and, in the alternative, unreasonable. On December 27, 2018,

the trial court entered a Memorandum and Order directing M.L.M. to pay

support for the three-year period at issue for Child in an amount totaling

$325,896.00 (approximately $108,632.00 per year), with all arrears resulting

from entry of the order paid within fourteen days. C.L.M. appealed the support

order to this Court, challenging the trial court’s treatment of the expenses she

listed for Child as commiserate with her peers on Exhibit M-24.

       On October 16, 2019, this Court filed a Memorandum remanding the

matter to the trial court for the limited purpose of making findings of fact as

to whether each item on Exhibit M-24 was reasonable in light of the high-

income child support guidelines.2 On March 9, 2020, after considering the



____________________________________________


2 Our directive was narrow in scope and instructed the trial court to “conduct[]
a separate reasonable needs analysis in the third step of the high-income
guidelines by assessing the deviation factors found in Rule 1910.16–5 and
make findings as to whether each item on the list was reasonable.” (Metzker,
supra at *3). We noted that the court should explain any deviations and
consider whether M.L.M. provided accurate expense reports, as well as the
fact that, as the non-custodial parent, he did not exercise any partial custody
or visitation. (See id.).


                                           -4-
J-A23032-20


record again, the trial court issued a Memorandum and Order confirming in all

respects its December 27, 2018 order. It expressly rejected the M-24 expense

sheet as unreasonable and excessive in its entirety, and concluded that not

one item on the list was reasonable, when viewed in conjunction with its award

of support based on C.L.M.’s first list of actual expenses. (See Trial Ct. Op.,

3/09/20, at 5).   It also concluded that its support order of $325,896.00

provided ample funds for the categories set forth on M-24, and that it would

be unreasonable and unconscionable to award additional monies, especially in

light of the fact that M.L.M. was directed to make a lump sum payment of

$119,616.00 in support after Child became an adult.       (See Trial Ct. Op.,

5/05/20, at 3, 6, 9).   C.L.M. timely appealed, and she and the trial court

complied with Rule 1925. See Pa.R.A.P. 1925(a)-(b).

                                      II.

      As noted, at the core of this appeal is the propriety of M-24, the list

prepared by C.L.M. of goods and services she would have provided to Child if

increased child support had been available to her from 2015 through Child’s

emancipation in 2018. C.L.M. contends that the trial court failed to comply

with this Court’s directives on remand relating to Exhibit M-24 and that it

should have held further proceedings on the issue of Child’s reasonable needs.

C.L.M. further claims that the trial court did not consider the accuracy of




                                     -5-
J-A23032-20


M.L.M.’s expense reports or the financial impact of his total lack of contact

with Child.3

       “The principal goal in child support matters is to serve the best interests

of the child through provision of reasonable expenses.” Kimock, supra at

855 (citation omitted).        “The duty of child support, as every other duty

encompassed in the role of parenthood, is the equal responsibility of both

mother and father.” Id. (citation omitted).

       We are also mindful that when considering issues of credibility and the

weight of the evidence, we defer to the findings of the trial court, as it had the

ability to observe the testimony. See A.V. v. S.T., 87 A.3d 818, 820 (Pa.

Super. 2014). This is especially significant in cases such as this, where the

trial court acted as fact-finder and observed the demeanor of M.L.M. and C.L.M

over the course of several hearings.

       In high-income cases, application of the support guidelines requires

discrete consideration of the reasonable needs of the particular child involved.

See Hanrahan v. Bakker, 186 A.3d 958, 983 (Pa. 2018). Consideration of

the individual child’s reasonable needs will prevent support awards “from



____________________________________________


3“When evaluating a child support order, this Court may only reverse the trial
court’s determination where the order cannot be sustained on any valid
ground.” Kimock v. Jones, 47 A.3d 850, 854 (Pa. Super. 2012) (citation
omitted). “We will not interfere with the broad discretion afforded the trial
court absent an abuse of the discretion or insufficient evidence to sustain the
support order.” Id. (citation omitted).


                                           -6-
J-A23032-20


inappropriately increasing in tandem with an obligor’s income into perpetuity

and resulting in a mere transfer of wealth between parents.” Id. at 976.

      In Hanrahan, our Supreme Court addressed the application of the child

support guidelines in high-income cases where the parties’ combined monthly

net income exceeds $30,000.00        See Pa.R.C.P. 1910.16-3.1.       In these

circumstances, child support is calculated based on a three-step formula. See

id. The first step applies a fixed percentage to calculate the support amount

and is an extrapolation of available economic data to high-income cases. See

id., comment. The second step allows an adjustment based on the physical

custody, or lack thereof, exercised by the payor. This appeal concerns the

third step, which provides:

      (3) The trier-of-fact shall consider the factors in Pa.R.C.P. No.
      1910.16-5 [(relating to deviation factors)] in making a final child
      support award and shall make findings of fact on the record or in
      writing. After considering the factors in Pa.R.C.P. No. 1910.16-5,
      the trier-of-fact may adjust the amount calculated pursuant to
      subdivisions (1) and (2), subject to the presumptive minimum.

Pa.R.C.P. 1910.16-3.1.(3).

      Rule 1910.16-5 states:

      (a) Deviation. If the amount of support deviates from the
      amount of support determined by the guidelines, the trier of fact
      shall specify, in writing or on the record, the guideline amount of
      support, and the reasons for, and findings of fact justifying, the
      amount of the deviation.

      Note: The deviation applies to the amount of the support
      obligation and not to the amount of income.




                                     -7-
J-A23032-20


     (b) Factors. In deciding whether to deviate from the amount of
     support determined by the guidelines, the trier of fact shall
     consider:

           (1) unusual needs and unusual fixed obligations;

           (2) other support obligations of the parties;

           (3) other income in the household;

           (4) ages of the children;

           (5) the relative assets and liabilities of the parties;

           (6) medical expenses not covered by insurance;

           (7) standard of living of the parties and their children;

            (8) in a spousal support or alimony pendente lite case, the
     duration of the marriage from the date of marriage to the date of
     final separation; and

           (9) other relevant and appropriate factors, including the
     best interests of the child or children.

Pa.R.C.P. 1910.16-5(a),(b)(1)-(9).     A trial court must “conduct a separate

reasonable needs analysis in the third step of the high income guidelines by

assessing the deviation factors found in Rule 1910.16–5(b), in conjunction

with the income and expense statements required in such cases.” Hanrahan,

supra at 976.

     In Branch v. Jackson, 629 A.2d 170 (Pa. Super. 1993), this Court

found with respect to high-income cases that reasonable needs are relative

and may include items considered extravagant to parents whose income does




                                       -8-
J-A23032-20


not allow for them.        See id. at 171.4      Children of wealthy parents are,

therefore, entitled to benefits that their financial status indicates to be

reasonable, including educational advantages, lessons, travel, the best

medical care, quality clothing and familiarity with good restaurants, hotels,

shows and camps. See id.5

       In this case, the trial court performed the reasonable needs analysis

pursuant to the guidelines and determined that multiple deviations were

warranted under factor (7) pertaining to the parties’ standard of living. The

trial court explained its rationale as follows:

              [W]ithout the $3.8 million amortized . . . the step one
       formula percentage would yield $4,622 per month and $4,510 per
       month for specified periods. The [court], in step 3, found the
       child’s reasonable needs to be $8,157 per month and $8,603 per
       month, which are higher than what the formula in step 1 yields.
       Therefore, it would be unfair to the child to award the step one
       amount. Thus, the [court] deviated upward from the formula step
       one and awarded the child the significantly higher amount of
       money as reflected in the [court’s] finding of reasonable needs for
       the child under step three. . . .


____________________________________________


4We are aware that this case pre-dates the high-income guidelines and was
decided pursuant to case law.

5 Mother points to the trial court’s reliance on Sirio v. Sirio, 951 A.2d 1188
(Pa. Super. 2008), for disallowing the M-24 expense sheets and maintains
that the court rejected them as aspirational. Siro pre-dates the high-income
guidelines and involved a high-income Father supporting three teenage sons.
This Court found that Mother’s inclusion of aspirational expenses for future
vacations was improper. See id. at 1197. However, in this case, we read the
trial court’s decision as rejecting the expenses for Child when considering the
parties’ standard of living under the guidelines because they were
unreasonable to the point of outrageousness and not because they were
aspirational.

                                           -9-
J-A23032-20


             On the other hand, with the influx of the net of $3.8 million
      income to Father spread out over 27 months, the step one
      percentage formula would yield $16,486 per month support for
      one child and $11,043 for one child, and $17,247 per month for
      one child for various periods. The court found, however, that the
      child’s reasonable needs would reasonably warrant $9,272 per
      month, $8,938 per month, and $10,323 per month for various
      periods. Therefore, the [court] effectuated a downward deviation
      from step one to step three. The court utilized mother’s first
      expense sheet which it found reasonable, in all respects, and not
      the additional hypothetical expense sheet for “extras”, which it
      found unreasonable in all respects. . . .

(Trial Ct. Op., 3/09/20, at 27-28) (emphases omitted).

      The trial court further explained that in making these deviations and

determining Child’s reasonable needs, it carefully considered the parties’

credibility and required them to submit their respective expense sheets in the

proper form. (See id. at 28-29). The trial court expressed concern regarding

C.L.M.’s motives and sincerity in presenting the second expense list M-24,

where the court had awarded her every cost on the first list of actual expenses,

which M.L.M. had challenged as too high. (See id. at 15). The trial court also

noted its twenty-three years of experience on the bench, primarily in family

court in the Commonwealth’s wealthiest county, and it specifically found

C.L.M.’s second expense list excessive in its entirety and shocking to the

conscience. (See id. at 5-7).

      Regarding the trial court’s decision not to make a deviation based on

M.L.M.’s lack of contact with Child, it explained that physical distance between

the parties, the busy activities of Child, along with M.L.M.’s separate

contentious litigation in Texas involving his children there, were problematic

                                     - 10 -
J-A23032-20


in implementing any continuous, ongoing contact between him and Child.

(See id. at 23-24).    The court found that M.L.M. had always been a high

earner and generous to his children in providing substantial support monies,

and it noted that this situation is far from the typical case where any such

deviation is warranted, typically only in extreme cases of abandonment. (See

id. 15, 24-25). The court also made an express credibility determination that

the evidence M.L.M. presented on the issue of his expenses was reasonable

and accurate. (See id. at 20-21).

      On consideration of this matter after remand, we are satisfied that the

trial court has fulfilled our prior mandate and we defer to its credibility

determinations as to the propriety of the expenses listed in M-24, when viewed

in conjunction with Child’s actual expenses, every penny of which were

awarded. Child was in no way deprived of educational or social opportunities

and she was awarded a lump sum payment in excess of $100,000 for her care

after she reached adulthood. The record reflects the trial court considered all

aspects of this case in crafting and reaffirming its support order, after hearing

extensively from both parties about Child’s reasonable needs over the course

of several proceedings.

      Order affirmed. Jurisdiction relinquished.




                                     - 11 -
J-A23032-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2020




                          - 12 -